Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 05/04/2022 has been entered. Claims 1 and 3-14 are pending. Claim 2 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 01/04/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2008272168) in view Ito (US 20090264701).
In regards to claim 1, Abe discloses protective cap (The endoscope adapter 1; FIGS. 1a, 1b, 3b, reproduced below; para [0001]; The endoscope adapter 1 comprises a cylinder provided with an installation part 2 removably installed on an outer peripheral surface of a tip part Ea of the endoscope E. The front surface of the adaptor 1 has projection part 3 that has a tip 2a and meets with the endoscope tip Ea. abstract) for an imaging device, comprising: 
a hollow protective cap body having a front face (Endoscope adapter 1 is hollow and has a front face which is the face as viewed normally into the plane of the paper in Fig.1a; FIG. 1b; endoscope E is positioned in the hollow portion of the adaptor; abstract), a lateral surface and an open rear end (endoscope adapter 1 has a lateral surface along the length of the adaptor; FIG. 1b, 3), through which the imaging device can be inserted into the protective cap; 
a recess, which is arranged in the front face (A recessed surface 2c is shown in FIG. 1(a) with the projection part 3; para [0013]); 
at least one channel (Four liquid grooves 4; FIGS. 1A, 1B; Para [0013]), which is located in the front part of the body of the protective cap under the front face [“under” could be considered from any direction. The grooves 4 are under the front face and extend to the side surface. Figs.1a, 1b]; 
wherein the at least one channel has a first opening (Groove 4 has an opening in the front surface; FIG. 1(a)), which is arranged in the side wall of the recess (Four liquid grooves 4 has an opening on the front surface; FIG. 1(a)), and has a second opening (Groove 4 is a drainage groove includes three side drainage holes 5; FIG. 1b; Para [0014]).  


    PNG
    media_image1.png
    418
    360
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    607
    media_image3.png
    Greyscale

Abe is silent regarding whether recess has a bottom wherein the bottom seals the recess against the internal cavity of the body of the protective cap. 
Ito discloses a plate (transparent glass 32; para [0044]) on a bottom of a cylindrical distal end member (42; FIG. 7; para [0054]).
Abe and Ito are directed to protecting distal end of the endoscope by having a cap. Ito further teaches that transparent glass plate achieves improvement in observability. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to include a bottom plate (transparent glass plate 32) under the recessed surface 2c of Abe to protect the distal end face of the endoscope from stains and improve observability (para [0009], [0054], [0065] of Ito).
In regards to claim 3, Abe in view of Ito teaches wherein the bottom comprises a transparent material (Ito: transparent glass 32; para [0044]).
In regards to claim 4, Abe discloses wherein at least one retaining element is adapted for a detachable attachment of the bottom of the recess  (The cylindrical configuration of the endoscope adaptor 1, para [00012] allows for the detachable attachment of the glass 32 of Ito.).
In regards to claim 5, Abe discloses wherein the front face of the body of the protective cap is formed flat around the recess (Front face is flat around the recesses. FIG. 1).
 	In regards to claim 6, Abe discloses wherein the front face of the body of the protective cap is patterned in at least one area around the recess (adaptor is patterned by making grooves that extend to the side; FIGS. 1a,1b, 3b).  
In regards to claim 7, Abe discloses wherein at least one groove, which extends between the recess and the outer edge of the front face, is arranged in the front face of the body of the protective cap (Groove 4 extends between the groove holes 5 and outer edge of the front face. FIGS. 1(a), 1(b).).  
In regards to claim 8, Abe discloses further comprising: 
at least one further channel (Multiple grooves 4 are provided with each having drainage groove includes drainage holes 5; Three of such drainage holes are shown in FIG. 1(b)), which extends in the front part of the body of the protective cap under the front face; wherein the at least one further channel has at least one first opening, is arranged in the front face.
In regards to claim 11, Abe discloses wherein the second opening is arranged in the lateral surface of the body of the protective cap (Drainage groove 4 includes three side drainage holes 5; FIG. 1b; Para [0014]).
In regards to claim 12, Abe in view of Ito teaches wherein the bottom comprises a cover glass (Ito: transparent glass 32; para [0044]).
In regards to claim 13, Abe in view of Ito teaches wherein the bottom comprises an optical element (Ito: transparent glass 32; para [0044]).
In regards to claim 14, Abe discloses wherein the at least one further channel has a second opening, which is arranged in the lateral surface of the body of the protective cap ( Drainage groove 4 includes three side drainage holes 5; FIG. 1b; Para [0014]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view Ito and further in view of Barthel (US 20120215158 A1).
In regards to claim 9, Abe does not expressly disclose wherein the side wall of the recess and/or the front face of the protective cap is/are made of an opaque material. 
Barthel teaches an endoscope cap (endoscope cap 10; endoscope 20, Figs.1a, 1b, para [0015]) wherein the side wall of the recess and/or the front face of the protective cap is/are made of an opaque material (cap 10 is made out of opaque material such as metal. FIG. 3; para [0020]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe in accordance with the teaching of Barthel so that endoscope tip features can be protected from external and unwanted light when they are not in use. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view Ito and further in view of Chang (US 20120271114).
In regards to claim 10, Abe does not expressly disclose wherein a fiber optic cable is arranged in the at least one channel.
Chang is directed to choledochoilluminating drainage device (abstract)  and teaches wherein a fiber optic cable (optical fiber 221) is arranged in the at least one channel (drainage catheter 101; A drainage catheter and at least one optical fiber is disposed in the catheter; abstract; The emitting end 223 is typically disposed at an end of the optical fiber 221 and adjacent to the drainage end 103 of the drainage catheter 101. FIG. 1. Para [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Abe to have a fiber in the channel (e.g. Groove 4) of  Abe so that illimitation could be provided by using the fiber (abstract of Chang).


Response to Arguments
Applicant’s arguments, dated 05/04/2022 with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection dated 01/04/2022 has been withdrawn.  However, upon further consideration, a new rejection is made in view of amendment.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
8/9/22